Citation Nr: 1508675	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  12-05 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hearing loss.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from August 1951 to August 1953.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  During the pendency of the appeal, the Veteran relocated to the jurisdiction of the Roanoke, Virginia RO.

The Veteran appointed a North Carolina service organization to assist him while he lived in North Carolina.  However, that organization does not represent Veterans who live outside North Carolina.  The Veteran did not appoint another representative when his moved to Virginia.  Therefore, as the Veteran clarified at his 2015 Videoconference hearing before the Board, he is currently not represented.

The Veteran testified by Videoconference Hearing before the undersigned Veterans Law Judge in February 2015.  The transcript of that hearing is associated with an electronic (Virtual VA) file.  The Veteran's claims file, which is wholly electronic (Virtual VA and eFolder documents), has been reviewed in preparation for this decision.


FINDINGS OF FACT

1.  A claim for entitlement to service connection for hearing loss and nerve damage in the ears was denied by the RO in June 2005, but additional official service treatment records have been obtained.    

2.  The Veteran's lay testimony that hearing loss has been chronic and continuous since service, together with a 1957 examination for reserve purposes noting the Veteran's complaints of hearing loss, places the favorable evidence of record in equipoise with the unfavorable evidence.





CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for hearing loss are met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In 2004, the Veteran sought service connection for hearing loss, also claimed as nerve damage to the ears.  At that time, the Veteran submitted private audiologic examination reports which reflect that the Veteran sought private evaluation for hearing loss in 1982.  He began using hearing aids at that time.  Additional clinical evaluations through 1996 were submitted.  Service connection was denied on the basis that no hearing loss was shown until nearly 30 years had elapsed after the Veteran's service discharge.  

In 2010, the Veteran requested to reopen the claim for service connection for bilateral hearing loss.  After the Veteran submitted that request, service treatment records for the Veteran were obtained.  Those records were not previously obtained, and are relevant.  Therefore, this decision is considered an original claim.  38 C.F.R. § 3.156(c).  

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.   38 C.F.R. §§ 3.303, 3.310.   

Service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition.  There is a presumption applicable for service connection for organic diseases of the nervous system which applies to some types of hearing loss manifested within one year following service discharge, and the provisions regarding presumptions have been considered in this decision.  

The Veteran submitted a June 2008 private audiologic examination.  He next submitted a private audiologic record which showed the Veteran's current hearing loss, in comparison with results from 1986 and 1997.  The visual representation tracks the Veteran's hearing loss from 1986 to 2011.  

In 2014, the Veteran's service treatment records were requested.  Those service treatment records disclose that all whisper tests were normal, including the whisper test at a 1957 examination for reserve purposes.  

However, the Veteran noted, in the 1957 history he completed, that his health was as good as while he was on active duty, except, in pertinent part, for some difficulty hearing.  

The examiner who conducted a 2011 VA audiologic examination concluded that, since the Veteran's whisper test at service discharge was normal, his current hearing loss, diagnosed some 30 years after his service discharge, was unrelated to his service.

At his 2015 Videoconference hearing, the Veteran testified that he began noticing a decrease in his hearing while in service.  After his service separation, the Veteran attended college, and noticed that he had to sit at the front of the room to hear.  The Veteran then began teaching, and retired from teaching at a college 40 years later.  The examiner found a 66 decibel (dB) hearing loss in the left ear and more severe hearing loss in the right, with hearing discrimination of less than 94 percent in each ear.  The examiner stated that there was no evidence in the military record of hearing difficulty, and the Veteran did not seek remediation of his hearing for 30 years, and concluded that the Veteran's current hearing loss was unrelated to his military service.  

Inappropriately, the examiner did not comment on the Veteran's 1957 complaint, for reserve purposes, that he had noticed hearing loss, despite a normal whisper test.  This is a serious flaw in the examination. 

The Veteran contends that he was exposed to acoustic trauma in service.  The Veteran's post-service occupation as a student and then as a college professor appears to have involved little, if any, exposure to hazardous noise.  The examiner who concluded that the Veteran's current hearing loss was unrelated to his service did not comment on the accuracy of whisper tests or the Veteran's post-service complaints of hearing loss in 1957.  There is no indication that additional records are available which would be relevant to the claim.  

It appears to the Board that the unfavorable evidence, the 2011 VA opinion and information cited as the rationale for that opinion, is in equipoise with the favorable evidence.  The favorable evidence consists of the Veteran's credible lay testimony and the 1957 reserve service examination, which, in the Board's opinion, is highly persuasive to show that the Veteran reported hearing loss proximate to service, although the degree of hearing loss could not be (and cannot be) accurately measured.

Essentially, the evidence establishes that the Veteran's lay testimony that he noted some hearing loss in service and within the presumptive period thereafter is credible, and the unfavorable VA opinion is not more persuasive than the Veteran's favorable lay evidence.  Where the favorable and unfavorable evidence are in relative equipoise, reasonable doubt must be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  A grant of service connection for hearing loss is warranted.

ORDER

Entitlement to service connection for bilateral hearing loss is granted.

____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


